Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner would like to thank Applicants for clarifying the invention and that the aqueous solution contains the protein and guide RNA without use of a vector.  The arguments filed by Applicant on 05/04/2021 are persuasive and overcome the rejections of record as previous written when taken together with the claim amendment of claim 17.  In light of this clarification, a subsequent review of the prior art was conducted and New grounds of rejection are presented below.  Accordingly this action is being made NON-FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al (2015 Nature Biotechnology 33:1162-1165).
The claims are drawn to a method of providing plant cells having a targeted alteration in a DNA molecule, the method comprising contacting a population of plant cells comprising a DNA molecule, the DNA molecule having a target sequence with an aqueous medium comprising a CRISPR associated protein and a CRISPR-Cas system guide RNA wherein the medium comprises polyethylene glycol and is substantially free of glycerol wherein the population of plant cells is 10,000-2,000,000 plant cells/ml wherein the plant cells are plant 
Woo et al teach transfecting tobacco, Arabidopsis, lettuce and rice protoplasts with Cas9 and RNA guides in an aqueous solution wherein PEG-mediated uptake was performed and mixtures of 100,000-500,000 protoplasts were used wherein none of the buffers appear to contain glycerol wherein the medium would be substantially free of glycerol (see Protoplast transfection as well as figure 2 indicating the target sequence in lettuce) wherein inherently since Cas9 is added directly would not contain vector material encoding Cas9 and since that is the stated purpose of the article wherein Woo et al state “Because no recombinant DNA is used in this process, the resulting genome-edited plants might be exempt from current GMO regulations”.  Woo et al also appear to teach a wide range of concentrations that overlap with the instantly claimed concentrations in some of the dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-11, 13-16, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (2015 Nature Biotechnology 33:1162-1165) in view of Ainley et al (US PGPUB20140090116), in view of Hsu et al (2013 Nature Biotechnology 31:827-832) and in light of Lyznik et al (1989 Plant Cell Reports 8:292-295).
The claims are drawn to the above wherein the aqueous medium comprises 2-80 nanomolar Cas protein, 30-600 nanomolar CRISPR-Cas guide RNA wherein the ration of CAS protein to guide RNA is anywhere from 1:300 to 8:3 wherein the plant cells are further cultivated with feeder cells wherein the protoplast are tomato protoplasts, wherein the aqueous solution comprises less than 0.1% glycerol wherein the aqueous medium comprises 100-400 mg/ml PEG, and wherein the target DNA confers a trait including modified fatty acid metabolism. .
Woo et al teach transfecting tobacco, Arabidopsis, lettuce and rice protoplasts with Cas9 and RNA guides in an aqueous solution wherein PEG-mediated uptake was performed and mixtures of 100,000-500,000 protoplasts were used wherein none of the buffers appear to contain glycerol wherein the medium would be substantially free of glycerol (see Protoplast transfection as well as figure 2 indicating the target sequence in lettuce) wherein inherently since Cas9 is added directly would not contain vector material encoding Cas9 and since that is the stated purpose of the article wherein Woo et al state “Because no recombinant DNA is used in this process, the resulting genome-edited plants might be exempt from current GMO regulations”.  Woo et al also appear to teach a wide range of concentrations that overlap with the instantly claimed concentrations in some of the dependent claims.
Woo et al do not teach wherein the cells are tomato protoplasts or explicitly state the ratios specified above, although it is recognized for many of the claims the ranges are so broad that if measured, Woo et al or Ainley et al cited below would more than likely fall within the specified range, however, in the event of evidence to the contrary it is noted that these ranges encompass optimization that is common in applying CRISPR-Cas modifications.
Ainley et al teach methods for integrating nucleic acids into a specific site (a target) in the genome of a soybean cell, as well as tomato to generate a break in the FAD2 gene which alters fatty acid metabolism by using PEG-mediated transformation wherein the PEG is in the same ratio as the instant invention and therefore between 100mg/ml and 400mg/ml (see claims 1-4, Example 4 as well as 3rd paragraph under “VI Transgenic Plants and Plant Materials…” which include tomato) wherein the protoplasts are in a concentrations of 1.6 
Ainley et al do not explicitly teach using feeder cells, however, the maintaining of callus culture and PEG-mediated transformation commonly use feeder cells in routine optimization as evidenced by Lyznik et al (1989 Plant Cell Reports 8:292-295).
Hsu et al teach optimizing the ratio of Cas-protein to guide RNA including the ratio of 1:1 at 50 nanomolar which meets the limitations of claims 5, 7, 8, 11 and 28 (see Figure 4 and spanning pages 5 and 6, where titrations of the ratio of the two molecules is discussed in-depth), but additionally, claim 25 as part of the titration.  
Given the state of the art, the disclosures by Ainley et al, Lyznik et al and Hsu et al, it would have been obvious to optimize the PEG-mediate transformation as suggested and taught by Hsu et al and apply this to the methods taught by Ainley et al.  The use of feeder cells is both suggested and taught by Lyznik et al as well as throughout the prior art.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663